Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art of record, alone or in combination, teaches or fairly suggests an interactive gameplay device comprises a transmitter embedded in a body to transmit a self-describing signal; a receiver configured to receive a trigger signal which transmitted by a transceiver in response to the self-describing signal; a memory to store the trigger signal and pre-programmed responses in response to the trigger signal, wherein the pre-programmed responses comprise one or more of an auditory response and a physical response, the physical response being one of: moving an actuator, powering a light, and activating a motor; a speaker; and a processor in communication with the memory and the receiver and configured to process a plurality of instructions for identifying the trigger signal; selecting one of the pre-programmed responses in response to the trigger signal; and executing one of the pre-programmed responses, wherein the executing comprises at least one of transmitting the auditory response and performing the physical response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIEN T NGUYEN/Primary Examiner, Art Unit 3711